Name: Commission Regulation (EC) No 2384/94 of 30 September 1994 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  regions of EU Member States
 Date Published: nan

 1 . 10 . 94 Official Journal of the European Communities No L 255/91 COMMISSION REGULATION (EC) No 2384/94 of 30 September 1994 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance the competent authorities and in order to endorse the continuity of the specific supply arrangements, the balance provided for in Article 2 of Regulation (EEC) No 1601 /92 should be established for a period limited to two months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1695/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Commission Regulation (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance (*), as last amended by Regulation (EC) No 1 598/94 (*), establishes the forecast supply balance for milk products for the Canary Islands up to 30 September 1994 ; Whereas, pending the conclusions to be drawn from the examination of the additional information provided by HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2164/92 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 180, 23 . 7. 1993, p. 26. (3) OJ No L 179, 1 . 7 . 1992, p. 1 . (4) OJ No L 238, 23 . 9 . 1993, p . 24. 0 OJ No L 217, 31 . 7 . 1992, p. 17. ( °) OJ No L 167, 1 . 7. 1994, p. 48 . No L 255/92 Official Journal of the European Communities 1 . 10. 94 ANNEX ANNEX I Supply balance for the Canary Islands relating to milk products for the period 1 October 1994 to 30 November 1994 (tonnes) Description Milk and cream, not concentrated nor containing added sugar or other sweetening matter Milk and cream, concentrated or containing added sugar or other sweetening matter Butter Amount 14 166,6 3 666,6 583,3 CN code 0401 0402 0405 0406 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 86 0406 90 87 0406 90 88 1901 90 90 2106 90 91 Cheese 2 166,6 Milk-based preparations containing no fat Milk-based preparations for infants, containing no milk fats, etc . 1 166,6 133,3'